Title: To George Washington from James Clinton, 5 December 1780
From: Clinton, James
To: Washington, George


                        
                            Sir
                            Albany Decr 5th 1780
                        
                        I am honored with your Excellency’s favour of the 29th ulto and by a line from Gen. Heath of the 2th Inst. I
                            understand the Troops are on their way for this place agreeable to your Excellency’s order—It is with particular pain I
                            must inform your Excellency that the state of our provision and precarious expectation of future supplies afford the most gloomy
                            prospects, I have mentioned in my former Letters that Impress was the only method left us in
                            this quarter to procure flour, and that only in scanty Portions, I have written to Col. Hay repeatedly, and tho’ I have
                            reason to think he has exerted himself yet I have not been supplied even from Hand to Mouth for those few Troops, Indians,
                            and others who are now on the spot.
                        The Alarm mentioned in my last turned out as I expected, a few Houses were burnt and it vanished in Smoak.
                        Col. Wesenfelt has informed me that the Provisions now at Fort Schuyler will with Oeconomy last till near the
                            first of February—I have since sent him fifty of the best Cattle I cou’d pick out under an escort of new Levies. On a view
                            of a return of Arms delivered to the Militia last Campaign I find one hundred and seventy two which have not been returned
                            I have taken the necessary steps and hope in a short time to have them collected.
                        The Indians are in possession of the Barracks in Schenectady, I know not where to remove them-- when the Troops
                            arrive. I have the honor to be with the greatest Rispect Your Excellencys most humble Servant

                        
                             James Clinton
                        
                    